DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 6 recites “the sterilized beverage or the sterile carbonated beverage if flowed through the casing”. It is not clear if the claim requires only a single pump. It is not clear if the carbonation step is optional, or not. It is not clear if the claim requires two pumps, one located after the sterilizer section and one located after the carbonation section, or not.
Claim 1, 6 recites “the pump” multiple times. It is not clear which pump is being described.
Claim 1, 6 recites a pump “arranged downstream of the carbonated beverage filling section”. It is not clear how this would function. The filling section is used for placing the beverage in a bottle.
Claim 1, 6 recites “to reduce a rising in temperature of the sterilized beverage or the sterile carbonated beverage”. It is not clear if the claim requires only a single pump. It is not clear if the carbonation step is optional, or not. It is not clear if the claim requires two pumps, one located after the sterilizer section and one located after the carbonation section, or not.
Claim 3 recites “the boundary surface”. It is not clear which pump is being described, or whether this limitation would apply to all pumps.
Claim 3 recites “a seal portion”. It is not clear if this is the same element as the “mechanical seal portion” of parent claim1 or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan [US 2002/0114872A1] in view of EP 2070865A1, Kojima et al [US 2012/0127825A1], and Finley et al [Pat. No. 3,542,567].
Kaplan teaches a system for making a shelf stable carbonated milk beverage (title) comprising a UHT beverage sterilizing section (Figure 1; paragraph 0019), a beverage cooling section (Figure 1; paragraph 0020), a carbonated beverage producing section which injects carbon dioxide into the beverage (Figure 1; paragraph 0023), and a carbonated beverage filling 
Kaplan does not explicitly recite a beverage supply pipeline connecting the sections (claim 7, 9), the seal pressure being lower than the beverage pressure (claim 8), and a rotary joint with a rotating pipe non-rotating pipe, as well as a boundary surface sealed with sterile air at 1-40C (claim 7, 9), the sterile air/water preventing a rise in temperature (claim 7, 9), a sterilizing gas supply section and sterile air supply section (claim 7, 9), and sterilizing the rotary joint with gas before supplying the air (claim 7, 9). 
Finley et al teach an aseptic packaging system comprising a supply of sterilized food or milk (column 2, line 20; column 4, line 26), a pump for moving the sterilized food through the system (column 2, line 23), a sealed filling section using sterile air at a temperature of 60-80F or 15-26C to prevent contamination (Figure 2, #12; column 2, line 70-73), and a water seal ensuring sterility (Figure 2, #17; column 3, line 3-5).
EP 2070865A1 teaches an aseptic beverage packaging system comprising a rotary filler with a rotary joint having rotating and non-rotating bodies (Figure 1-3, #2, 4), a sterile gas which seals the rotary joint (Figure 1-3, #12; paragraph 0009), and the beverage pressure being greater than the pressure of the sterile gas (paragraph 0039).
Kojima et al teach a sterile food processing system comprising a rotary shaft (Figure 2, #4), a non-rotating connecting body which seals the rotary shaft (Figure 2, #1), the sealing structure filled with sterile air from a supply source during food processing (Figure 1, #10; paragraph 0038), and a source of sterilizing gas, ie steam, which fills the sealing structure prior to the sterile air (Figure 1, #12; paragraph 0039, 0048).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pipeline, sealed filler structures, sterile air, sterilizing gas, temperatures, and pressures into the invention of Kaplan, in view of EP 2070865A1, Kojima et al, and Finley et al; since all are directed to aseptic processing and/or packaging systems, since Kaplan already included pumping the beverage between sections (paragraph 0019, 0027) but simply did not describe how this movement was accomplished, since pipelines and pumps were commonly used for conveying food products within an aseptic packaging system as shown by Finley et al, since pipes and a pump would have provided an effective and simple means for conveying the beverage of Kaplan, since a sealed system would have prevented foreign contaminants from entering the aseptic beverage flow of Kaplan, since Kaplan already included cold filling the bottles (Figure 1; paragraph 0027), since aseptic packaging systems commonly included a sealed filling section using sterile air at a temperature of 60-80F or 15-26C to prevent contamination (Figure 2, #12; column 2, line 70-73) and a water seal ensuring sterility (Figure 2, #17; column 3, line 3-5) as shown by Finley et al; since using a cool sterile fluid would have prevented undesirable warming of the beverage of Kaplan before bottling, as well as preventing overheating of the pump and filling machinery; since rotary shafts were commonly sterilized with steam prior to sterile air (paragraph 0038-0039) as shown by Kojima et al, since sterilizing steam would have prevented bacterial growth in the processing system of Kaplan, since aseptic systems commonly included a rotary filler with a rotary joint having rotating and non-rotating bodies (Figure 1-3, #2, 4), a sterile gas which seals the rotary joint (Figure 1-3, #12; paragraph 0009), and the beverage pressure being greater than the pressure of the sterile gas (paragraph 0039) as shown by EP 2070865A1; since EP 2070865A1 further taught that using a higher pressure for the beverage flow permitted easier detection of leaks (paragraph 0039), and since a sealed rotary filler would have enabled faster filling of the bottles while also preventing foreign contaminants from entering the beverage flow of Kaplan.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-9 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792